Schneider, J.
Whether an emotional demonstration in the courtroom during the course of a murder trial by a spectator related to the victim improperly influences the jury against the accused; and whether a gift by the jury to the prosecuting attorneys, inspired by their repeated remarks to none of which the accused made objection, conceived in part during the trial but not connected with any part of the deliberations of the jury and presented after sentence of the accused and discharge of the jury, constitute misconduct so as to deprive the accused of a fair trial are questions of fact to, be resolved by the trial court, whose determination thereon will not be disturbed on review in the absence of evidence contrary to that determination clearly and affirmatively appearing on the face of the record.
Judgment affirmed.
Zimmerman, Matthias, O’Neill, Herbert and Brown, JJ., concur.